The plaintiff contends that a distinction is to be made between the acceptance of a deposit personally by Hale and the acceptance by a teller innocent of Hale's knowledge. We are aware of authorities for the distinction, but we see no common sense in holding that the bank was chargeable with Hale's knowledge of the insolvency from the fact that Hale told an innocent teller to receive the deposit and to make out a deposit-book, whereas the bank would not be so chargeable if Hale gave no such specific order as to the very next customer who deposited through the same teller. In the latter case the teller was expected and permitted by Hale, even if not ordered, to accept the deposit. Hale's intent to defraud the depositor by the receipt of the deposit is as apparent in the one case as the other. Whatever fraud was committed on the plaintiff lay in Hale's suppression of the truth. If he, as an officer of the bank, owed the duty of disclosure to the plaintiff, he owed it also to all depositors. To treat the depositors unequally would be to treat them inequitably.
Former result affirmed.
All concurred. *Page 346